Exhibit 10.1

 

RESTRICTED STOCK UNIT AGREEMENT

 

UNDER THE

 

2014 OMNIBUS INCENTIVE PLAN

 

FOR VERITEX HOLDINGS, INC.

 

This Restricted Stock Unit Agreement (“Award Agreement”) is made effective on
the            day of                         ,            (the “Date of
Grant”), by and between Veritex Holdings, Inc., a Texas corporation (the
“Company”), and                                        (“Participant”).  Except
as otherwise defined herein, capitalized terms shall have the meaning set forth
in the 2014 Omnibus Incentive Plan for Veritex Holdings, Inc. (the “Plan”), the
terms of which are incorporated herein by reference.

 

To carry out the purposes of the Plan, to which this Award Agreement is
expressly subject, by affording the Participant the opportunity to receive
Shares, or the cash equivalent thereof, and in consideration of the mutual
agreements and other matters set forth herein and in the Plan, the Company and
Participant hereby agree as follows:

 

1.                                      Award.  The Company hereby makes a grant
to Participant of Restricted Stock Units (as defined below) subject to the terms
and conditions contained herein and in the Plan.

 

(a)                                 Units.  Pursuant to the Plan,               
units (the “Restricted Stock Units”) are hereby granted as hereinafter provided
to the Participant subject to certain restrictions thereon.  Each Restricted
Stock Unit shall correspond to one Share.  As of the Date of Grant, the
Restricted Stock Units shall be subject to the Forfeiture Restrictions (as
defined in Section 2(a)), and shall remain subject to the Forfeiture
Restrictions until the Forfeiture Restrictions lapse under the terms of this
Award Agreement.

 

(b)                                 Accounting of Restricted Stock Units.  The
Restricted Stock Units shall be accounted for by the Company in a notational
account.

 

2.                                      Restricted Stock Units.  Participant
agrees as follows with respect to the Restricted Stock Units:

 

(a)                                 Forfeiture Restrictions.  To the extent then
subject to the Forfeiture Restrictions (as hereinafter defined), the Restricted
Stock Units granted hereunder may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or encumbered by Participant, and no such sale,
assignment, transfer, exchange, pledge, hypothecation or encumbrance, whether
made or created by voluntary act of Participant or any agent of Participant or
by operation of law, shall be recognized by, or be binding upon, or shall in any
manner affect the rights of, the Company.  Except as provided in Section 2(b),
upon a Participant’s termination of employment other than in the case of the
Participant’s death, disability or retirement (except in the case of “covered
employee” Participants) after attaining the age of sixty-five (65) with ten
(10) Years of Service during the applicable vesting period (as set forth in
Section 2(c)(i)), prior to the lapse of the Forfeiture Restrictions as provided
in

 

--------------------------------------------------------------------------------


 

Section 2(b), the Participant shall, for no consideration, forfeit to the
Company all Restricted Stock Units to the extent then subject to the Forfeiture
Restrictions.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Stock Units to the Company upon termination of
employment are herein referred to as “Forfeiture Restrictions.”

 

(b)                                 Lapse of Forfeiture Restrictions - Vesting.

 

(i)                                     Vesting Schedule.  Subject to the
further provisions of this Award Agreement, the Forfeiture Restrictions shall
lapse and cease to apply to Restricted Stock Units (vest) pursuant to the
schedule below:

 

 

 

Cumulative Percentage

 

Vesting Date

 

of Restricted Shares Units Vested

 

 

 

 

 

First anniversary of Date of Grant

 

20

%

Second anniversary of Date of Grant

 

40

%

Third anniversary of Date of Grant

 

60

%

Fourth anniversary of Date of Grant

 

80

%

Fifth anniversary of Date of Grant

 

100

%

 

(c)                                  Settlement of Restricted Stock Units.  Upon
the lapse of Forfeiture Restrictions with respect to Restricted Stock Units, the
Participant will receive, without any payment to the Company (other than any
required tax withholding amounts), (i) one Share for each Restricted Stock Unit,
(ii) cash, in an amount equal to Fair Market Value of the number of Shares the
Participant could receive under (i), or (iii) a combination of (i) and (ii), as
determined by the Committee, with respect to the Restricted Stock Units to which
the Forfeiture Restrictions lapse (vest).  The payment of the Shares or cash
shall be made as soon as administratively feasible following the lapse of the
Forfeiture Restrictions and the Participant’s payment of any applicable tax
withholding obligations, but in no event later than March 15 of the calendar
year immediately following the calendar year in which the Forfeiture
Restrictions lapse.  Notwithstanding the foregoing, if the lapse of Forfeiture
Restrictions occurs any time after a Participant has attained age sixty-five
(65) and has ten (10) Years of Service, the payment of the Shares or cash shall
be made as soon as administratively feasible following the lapse of Forfeiture
Restrictions, but in no event later than seventy-five (75) days after the
Forfeiture Restrictions lapse.

 

(i)                                     Vesting Upon Certain Terminations. 
Notwithstanding the foregoing and subject to the Committee’s determination, in
the event of Participant’s Termination (as defined below) due to Participant’s
(A) Death, (B) Retirement or (C) Disability, any Restricted Stock Units that are
unvested and not previously forfeited on the date of Termination shall
immediately become vested.  For purposes of this Award Agreement, “Retirement”
means Participant’s voluntary Termination, with the consent of the Company, on
or after the date on which Participant attains age sixty-five (65) and has ten
(10) Years of Service.  For purposes of this Award Agreement, “Disability” means
(i) the inability of the Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a

 

2

--------------------------------------------------------------------------------


 

continuous period of not less than twelve (12) months or (ii) the receipt of
income replacements by the Participant, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
for a period of not less than three (3) months under the Company’s accident and
health plan.  For purposes of this Award Agreement, “Termination,” when used
with respect to a Participant, means, unless otherwise required under
Section 409A of the Code, that the relationship between the Participant and the
Company and its Subsidiaries as an employee or Director has, in the judgment of
the Committee, ended.

 

(ii)                                  Forfeiture Upon Termination.  Except as
otherwise provided above in this Section 2, to the extent any of the Restricted
Stock Units are unvested and not previously forfeited on Participant’s date of
Termination for any reason, such Restricted Stock Units shall immediately be
forfeited.

 

(iii)                               Change in Control.  The terms of the
Restricted Stock Units shall be subject to the Change in Control provisions of
Section 17(b) of the Plan.

 

The Company shall transfer Shares to the Participant, subject to (i) the
Participant’s payment of any applicable tax withholding obligations, and
(ii) the condition that if at any time the Board or the Committee shall
determine in its discretion that the listing, registration, or qualification of
the Shares is required under any federal, provincial or state law or under any
securities exchange, or consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the issuance
of the Shares, then the Restricted Stock Units shall not vest in whole or in
part unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.  Any certificates for Shares issued to the
Participant shall bear such legends as the Board or the Committee, in their sole
discretion, may determine to be necessary or advisable in order to comply with
applicable federal, provincial or state securities laws.  Notwithstanding any
other provisions of this Award Agreement, the issuance or delivery of any Shares
may be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements of any law
or regulation applicable to the issuance or delivery of such shares.  The
Company shall not be obligated to issue or deliver any Shares if the issuance or
delivery thereof shall constitute a violation of any provision of any law or of
any regulation of any governmental authority or any securities exchange.

 

If the employment of Participant with the Company terminates prior to the lapse
of the Forfeiture Restrictions, and there exists a dispute between Participant
and the Company or the Committee as to the satisfaction of the conditions to the
lapse of the Forfeiture Restrictions or the terms and conditions of the grant,
the Restricted Stock Units shall remain subject to the Forfeiture Restrictions
until the resolution of such dispute

 

3.                                      Withholding of Tax.  To the extent that
the receipt of the Restricted Stock Units or the lapse of any Forfeiture
Restrictions, or the receipt of Shares result in income to Participant for
federal, state, provincial or local income tax purposes, Participant shall pay
to the Company or make arrangements satisfactory to the Committee regarding
payment of any federal, state, provincial or

 

3

--------------------------------------------------------------------------------


 

local taxes of any kind required by law to be withheld with respect to such
income.  The Committee may permit payment of such taxes to be made through the
tender of cash or Shares, the withholding of Shares otherwise distributable or
any other arrangement satisfactory to the Committee.  The Company shall, to the
extent permitted by law, have the right to withhold cash or delivery of a stock
certificate or to deduct any such taxes from any payment of any kind otherwise
due to the Participant.  If Participant does not pay the entire amount of such
taxes to the Company within thirty (30) days after the date on which the income
subject to such taxes is recognized, the Committee shall withhold from the
Shares to which Participant is entitled a number of Shares having an aggregate
fair market value equal to the amount of such taxes remaining to be paid by
Participant and shall deliver a certificate for the remaining Shares to the
Participant.

 

4.                                      No Rights as Stockholder.  Participant
acknowledges that Participant shall not have any right in, or with respect to,
any Shares (including, but not limited to, any voting rights or rights with
respect to cash or other property (other than Shares) or dividends paid by the
Company on Shares) corresponding to Restricted Stock Units unless and until the
Restricted Stock Units are settled by the issuance of Shares to Participant
pursuant to the terms of this Award Agreement.

 

5.                                      Reorganization of the Company.  The
existence of this Award Agreement shall not affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; any merger or consolidation of the Company; any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Shares corresponding to the Restricted Stock Units or the rights thereof;
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

Notwithstanding the foregoing, in the event of a recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, disposition,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Board shall (as deemed appropriate)
adjust the number and type of Shares subject to, or that may become subject to,
this Award Agreement.

 

6.                                      Employment Relationship.  For purposes
of this Award Agreement, Participant shall be considered to be in the employment
of the Company as long as Participant remains an employee of either the Company
or a Subsidiary.  Any question as to whether and when there has been a
Termination of such employment, for purpose of this Award Agreement, shall be
determined solely by the Committee, and its determination shall be final. 
Nothing herein shall give Participant any right to continued employment or
affect in any manner the right of the Company or any Subsidiary to terminate the
employment of Participant.

 

7.                                      No Guarantee of Tax Consequences.  The
Company, Board and Committee make no commitment or guarantee to Participant that
any federal, state or local tax treatment will apply or be available to any
person eligible for benefits under this Award Agreement and assumes no liability
whatsoever for the tax consequences to Participant.

 

4

--------------------------------------------------------------------------------


 

8.                                      Binding Effect.  The provisions of the
Plan and the terms and conditions of this Award Agreement shall, in accordance
with their terms, be binding upon, and inure to the benefit of, all successors
of Participant, including, without limitation, Participant’s estate and the
executors, administrators, or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy, or representative of creditors of Participant. 
This Award Agreement shall be binding upon and inure to the benefit of any
successors to the Company.

 

9.                                      Agreement Subject to Plan.  This Award
Agreement is subject to the Plan.  The terms and provisions of the Plan
(including any subsequent amendments thereto) are hereby incorporated herein by
reference thereto.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.  All definitions of words and
terms contained in the Plan shall be applicable to this Award Agreement, unless
otherwise specifically defined herein.

 

10.                               Amendment and Termination.  This Award
Agreement or the Plan may be amended or terminated in accordance with the terms
of the Plan.

 

11.                               Severability.  In the event that any portion
of this Award Agreement is, becomes or is deemed to be illegal, invalid, or
unenforceable for any reason, or would disqualify the Plan or this Award
Agreement under any law deemed applicable by the Board or the Committee, such
portion shall be construed or deemed amended as necessary to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Board or the Committee, materially altering the intent of
the Plan or this Award Agreement, such provision shall be stricken as to such
jurisdiction, Participant or this Award Agreement, and the remainder of this
Award Agreement shall remain in full force and effect.

 

12.                               Claw-back Policy.  Notwithstanding any other
provision of this Award Agreement to the contrary, the Restricted Stock Units
received by the Participant and/or any amount received with respect to any sale
of any such Shares, shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of the
Company’s Claw-back Policy, as it may be amended from time to time (the
“Policy”).  The Participant agrees and consents to the Company’s application,
implementation and enforcement of (i) the Policy or any similar policy
established by the Company that may apply to the Participant and (ii) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate the Policy, any similar policy (as
applicable to the Participant) or applicable law without further consent or
action being required by the Participant.  To the extent that the terms of this
Award Agreement and the Policy or any similar policy conflict, then the terms of
such policy shall prevail.

 

13.                               Transferability.  The Restricted Stock Units
shall not be transferable by Participant otherwise than by Participant’s will or
by the laws of descent and distribution.  During the lifetime of Participant,
the Restricted Stock Units shall be for the benefit only of Participant, his
guardian or authorized legal representative.  Any heir or legatee of Participant
shall take rights herein granted subject to the terms and conditions hereof.  No
such transfer of the Restricted Stock Units to heirs or legatees of Participant
shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem

 

5

--------------------------------------------------------------------------------


 

necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions hereof.

 

14.                               Consent to Electronic Delivery; Electronic
Signature.  Except as otherwise prohibited by law, in lieu of receiving
documents in paper format, Participant agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectuses
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered by the Company. 
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Participant has access. 
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his electronic signature is the same as, and shall have the same
force and affect as, his manual signature.

 

15.                               Governing Law.  This Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of Texas
and applicable United States federal law.

 

16.                               Section 409A of the Internal Revenue Code. 
The Company and Participant intend that payments and benefits under this Award
Agreement comply with or are exempt from Section 409A of the Internal Revenue
Code (the “Code”), and, accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted and administered to be in compliance therewith or
exempt therefrom.  If for any reason, such as imprecision in drafting, any
provision of this Award Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent, as determined in the discretion of the Company. 
While the payments and benefits provided hereunder are intended to be structured
in a manner to avoid the implication of any penalty taxes under Code
Section 409A, in no event whatsoever will the Company or any of its respective
Subsidiaries be liable for any additional tax, interest, or penalties that may
be imposed on the Participant as a result of Code Section 409A or any damages
for failing to comply with Code Section 409A (other than for withholding
obligations or other obligations applicable to the Company, if any, under Code
Section 409A).  Notwithstanding anything herein to the contrary, to the extent
the benefits set forth in this Award Agreement constitute “non-qualified
deferred compensation” subject to Code Section 409A, then the following
conditions apply to the payment of such benefits:

 

(a)                                 Any termination of the Participant’s
employment triggering payment of benefits under this Award Agreement must
constitute a “separation from service” under Section 409A(a)(2)(A)(i) of the
Code and Treas. Reg. §1.409A-1(h) before distribution of such benefits can
commence.  To the extent that the termination of the Participant’s employment
does not constitute a separation of service under Section 409A(a)(2)(A)(i) of
the Code and Treas. Reg. §1.409A-1(h) (as the result of further services that
are reasonably anticipated to be provided by the Participant to the Company at
the time the Participant’s employment terminates), any benefits payable under
this Award Agreement that constitute

 

6

--------------------------------------------------------------------------------


 

non-qualified deferred compensation under Code Section 409A shall be delayed
until the date of a subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).  For purposes
of clarification, this section shall not cause any forfeiture of benefits on the
Participant’s part, but shall only act as a delay until such time as a
“separation from service” occurs.

 

(b)                                 If the Participant is a “specified employee”
(as that term is used in Code Section 409A and regulations and other guidance
issued thereunder) on the date his separation from service becomes effective,
any benefits payable under this Award Agreement that constitute non-qualified
deferred compensation subject to Code Section 409A shall be delayed until the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, (B) the date of the Participant’s
death, but only to the extent necessary to avoid the adverse tax consequences
and penalties under Code Section 409A or (C) such earlier date as is permitted
under Code Section 409A (the “Delayed Payment Date”).  On the Delayed Payment
Date, the Company shall pay the Participant (or, if applicable, his estate) in a
lump sum the aggregate value of the non-qualified deferred compensation that the
Company otherwise would have paid the Participant prior to that date under this
Award Agreement.

 

(c)                                  It is intended that each installment of the
payments and benefits provided under this Award Agreement shall be treated as a
separate “payment” for purposes of Code Section 409A.

 

(d)                                 Neither the Company nor the Participant
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Code
Section 409A.

 

If any other payments of money or other benefits due to the Participant
hereunder could cause the application of an accelerated or additional tax under
Code Section 409A, such payments or other benefits shall be deferred if deferral
will make such payment or other benefits compliant under Code Section 409A, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board that does not cause such an
accelerated or additional tax.  The Participant shall not have any right to
determine a date of payment of any amount under this Award Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE COMPANY has caused this Award Agreement to be duly
executed by an officer thereunto duly authorized, and Participant has executed
this Award Agreement, all effective as of the date of first above written.

 

 

VERITEX HOLDINGS, INC.

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

Participant Name

 

 

8

--------------------------------------------------------------------------------